Citation Nr: 0611205	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-41 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for status post coronary artery disease with 
coronary artery bypass graft times five (claimed as heart 
condition).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard from November 
1960 to July 1961.  He then served in the Army from October 
1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied compensation under 38 U.S.C.A. § 1151 
for post coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim pursuant to benefits 
under 38 U.S.C.A. § 1151, it should be pointed out that 38 
U.S.C.A. § 1151 was amended for claims filed on or after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  Since the veteran filed his current § 
1151 benefits claim after October 1, 1997, the amended 38 
U.S.C.A. § 1151 applies to this case.  See 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005).  38 U.S.C.A. § 1151 as amended, 
states, in pertinent part, that where any veteran suffered an 
injury, or aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  Id.

The veteran contends in his January 2004 statement that he is 
entitled to compensation for his cardiovascular condition 
since it was caused or aggravated by treatment at the VA 
medical center in Bonham and Dallas, Texas from May 2001 to 
November 2003.  He specifically alleges in his November 2004 
statement that in May 2001, he visited the Bonham clinic for 
chest pain and heart problems.  He explained that he informed 
the clinic that his parents died early from heart problems.  
The veteran stated that with this information, the doctor 
checked "everything else" and treated him for acid reflux.  
He alleges that the failure to treat his cardiac complaints 
and to acknowledge his family history caused him to suffer a 
heart attack two years later, and to develop his current 
cardiovascular problems.

It appears that all the records of the veteran's VA medical 
treatment from May 2001 to November 2003 have not been 
obtained.  For example, in the July 2004 rating decision and 
October 2004 statement of the case, reference is made to an 
exercise tolerance test in 2001 where the veteran achieved 
87% maximum heart rate with 10 METs and no chest pain or 
dyspnea.  The 2001 stress test is not in the claims file.  
Also, in the July 2004 rating decision and the October 2004 
statement of the case, reference is made to a cardiac work-up 
test performed in April 2003.  The veteran's cardiac work-up 
was negative for coronary artery disease (CAD).  The April 
2003 cardiac work-up is not in the claims file.  The Board 
finds that an attempt should be made to obtain those records, 
as they are relevant to the issue on appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice in the 
March 2004 VCAA letter of what type of information and 
evidence was needed to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating once the disability is granted 
and the effective date for the disability on appeal.  The 
veteran must receive proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the him that a 
disability rating and an effective date for the award of 
benefits will be assigned if compensation is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

Further, the Board finds that a medical opinion is necessary 
to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006.)

2. Attempt to obtain the medical record 
related to the exercise tolerance test 
performed on the veteran in 2001, and the 
medical record involving the veteran's 
cardiac work-up that was reported on April 
12, 2003.

3.  Have a VA physician review the 
veteran's file to determine whether VA 
treatment administered between May 2001 
and August 2003 resulted in additional 
disability, specifically with regard to 
the veteran's heart attack sustained in 
August 2003, as the veteran has claimed.  
The opinions expressed must be accompanied 
by a supportive rationale.  The examiner 
should review the veteran's claims file in 
conjunction with the examination, and 
should answer the following questions:

a. Was the veteran's heart attack and 
subsequent diagnosis of coronary artery 
disease in August 2003 at least in some 
part derived as a result of the VA 
treatment or non treatment which the 
veteran was administered between May 2001 
and August 2003?

b. In answering this question, the 
examiner should comment on whether the 
care received by the VA medical center 
(Bonham and Dallas facility) represented 
an element of carelessness, negligence, 
lack of proper skill, error in judgment, 
substandard care, or similar instance of 
fault on the part of VA?

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





